  Case 4:17-cv-03962-HSG Document 266 Filed 06/17/21 Page 1 of 2




                                                  -HSG



                                              ; ORDER




6/17/2021
                                                         ----------------
          Case 4:17-cv-03962-HSG Document 266 Filed 06/17/21 Page 2 of 2




                STATE BAR OF TEXAS


Office of the Chief Disciplinary Counsel

June 08, 2021



Re: Mr. David T. Marks, State Bar Number 12993300


To Whom It May Concern:

This is to certify that Mr. David T. Marks was licensed to practice law in Texas on May 15, 1978,
and is an active member in good standing with the State Bar of Texas. "Good standing" means that
the attorney is current on payment of Bar dues; has met Minimum Continuing Legal Education
requirements; and is not presently under either administrative or disciplinary suspension from the
practice of law.


This certification expires 30 days from the date, unless sooner revoked or rendered invalid by
operation of rule or law.


Sincerely,




Seana Willing
Chief Disciplinary Counsel
SW/web




   P.O. BOX 12487, CAPITOL STATION, AUSTIN, TEXAS 78711-2487, 512.427.1350; FAX: 512.427.4167
